Citation Nr: 1614125	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for residuals, corrective surgery for hammertoe right foot due to VA medical treatment.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1976 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Board sent the Veteran a letter seeking clarification as to whether he wanted to withdraw his claim.  As documented in an April 2013 Informal Conference report, the Veteran had stated that "he had Colonel [B.] submit his withdrawal of the appeal."  The Board notes incidentally that the Veteran is unrepresented in this matter, and it is unclear who Colonel B. is in relation to the Veteran.  Nevertheless, because there was no formal documentation of his withdrawal in the claims file, the AOJ asked the Veteran to have Colonel B. send a copy of the Veteran's withdrawal of the appeal, which the Veteran agreed to do.  The Board's review of the record reveals that the Veteran's withdrawal of his appeal is still missing from the claims file.  Because the Veteran has not responded to the AOJ's request for formal, written withdrawal of his appeal, the Board assumes that the Veteran wishes to continue to prosecute his appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

In March 2011, the Veteran submitted a VA Form 9, in which he asserted that his "chronic" right foot condition should be service connected since "the problem began in service."  To date, the AOJ has not adjudicated this issue, thus, the Board refers the issue for appropriate action pursuant to 38 C.F.R. § 3.317 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing before a Veterans Law Judge of the Board at the local RO in his July 2011 VA Form 9.  In an August 2014 letter, the AOJ notified the Veteran that he was placed on a wait list for a Travel Board hearing.  In a September 2014 letter, the AOJ informed the Veteran that a Travel Board hearing had been scheduled for October 31, 2014.  However, both of these letters were returned to the AOJ with notations that the Veteran had moved and left no forwarding address such that the letters could not be forwarded.  In a February 2016 letter sent to another address, the Board sought clarification from the Veteran concerning his appeal and also his request for a hearing, but that letter was also returned undeliverable.  

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review, and remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his current address.  Associate all documents relevant to any address change or confirmation by the Veteran concerning his address.

2.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local RO.  The Veteran must be notified by letter of the date, time, and place of such hearing.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

